                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-62204-BLOOM/Valle

JENNIFER M. JANIVER

       Plaintiff,

v.

SEMINOLE HARD ROCK HOTEL CASINO,

      Defendant.
_____________________________/

                      ORDER ON MOTION TO REOPEN THE CASE

       THIS CAUSE is before the Court upon Plaintiff, Jennifer M. Janiver’s (“Plaintiff”),

Motion to Reopen the Case, ECF No. [12] (“Motion”), filed on January 10, 2020. The Court has

considered the Motion, the record in the case, and is otherwise fully advised. For the reasons that

follow, the Motion is denied.

       Plaintiff initiated this lawsuit on June 11, 2019 in the Circuit Court of the Seventeenth

Judicial Circuit in and for Broward County, Florida and styled as Jennifer M. Janiver v. Seminole

Hard Rock Hotel Casino, Case No. CACE-19-12074. ECF No. [1]. Defendant removed the case

to this Court on September 4, 2019. Id. Plaintiff’s Complaint purported to allege a cause of action

for employment discrimination based on race and national origin under Title VII for an alleged

incident that occurred when she applied for a position as a customer sales representative with the

Seminole Tribe of Florida on or about January 1, 2019. See id. at ECF No. [1-2]. According to the

Complaint, Plaintiff spoke to a woman in the human resources department about the customer

service representative position, but the woman spoke to her “in a loud, rude voice and said to [her]
                                                             Case No. 19-cv-62204-BLOOM/Valle


that [she] can only work in the back to do dishes.” Id. Plaintiff maintained that she was

discriminated against based on her “race (Black) and national origin (Haiti).” Id.

       On September 11, 2019, Defendant filed its Motion to Dismiss Plaintiff’s Complaint for

Lack of Subject Matter Jurisdiction, or in the Alternative, Failure to State a Claim upon which

Relief Can Be Granted (Dispositive Motion, ECF No. [4] (“Motion to Dismiss”). The Motion to

Dismiss explained that the correct legal entity for Defendant was the Seminole Tribe of Florida,

not the Seminole Hard Rock Hotel Casino, which is not a separate legal entity nor a proper

fictitious name of the Seminole Tribe of Florida. See id. The Motion to Dismiss’ arguments for

dismissal were two-fold: (1) the Court lacks subject matter jurisdiction over the action because

Defendant is a federally recognized Indian tribe exempt from suit under Title VII and there has

been no waiver of the tribe’s sovereign immunity; and (2) Plaintiff failed to allege that she properly

and timely exhausted her administrative remedies prior to filing the lawsuit, which is a

precondition to bring an action under Title VII, and that Plaintiff’s Complaint otherwise failed to

state an actionable claim. See id.

       Plaintiff’s response to the Motion to Dismiss was originally due on September 25, 2019.

Plaintiff failed to file a response by that deadline, and the Court ordered her to file a response to

the Motion to Dismiss no later than October 2, 2019. ECF No. [8]. The Court advised Plaintiff

that, pursuant to Local Rule 7.1(c), failure to respond to the Motion to Dismiss “may be deemed

sufficient cause for granting the motion by default.” Id.

       Plaintiff neither filed an opposition by the extended deadline, nor requested an extension

of time by which to do so. On October 3, 2019, the Court reviewed the Motion to Dismiss and

granted it by default. ECF No. [10]. The Court also reviewed the merits of the Motion to Dismiss

and found good cause to dismiss the Complaint. In particular, the Court agreed that it lacked




                                                  2
                                                              Case No. 19-cv-62204-BLOOM/Valle


subject matter jurisdiction over the action because “Title VII, by its own terms, does not apply to

Indian Tribes, therefore, absent a showing that the Defendant has waived sovereign immunity,” no

subject matter jurisdiction exists. See id. Because there was no evidence presented that Defendant

had waived sovereign immunity, the Court found Defendant’s first argument to be dispositive and

dismissed the lawsuit without addressing Defendant’s additional dismissal arguments. Id.

       Turning to the instant Motion, which is split between a handwritten portion and a typed

portion, Plaintiff represents that she was “tremendously depressed and didn’t have enough strength

to talk to the lawyer at the time and state[] to the lawyers that she will call them for a following

[sic] as she feel[s] stronger and better.” ECF No. [12] at 1. She adds that during August 2019, she

“felt like someone harm[ed] her reputation” by making a “false and defamatory statement

concerning her in public wise [sic] by other casinos and other public parking.” Id. at 2. In the

typed portion of the Motion, Plaintiff explains that since the lawsuit was incepted, she has incurred

“more harassment from public or community” and feels “unwelcome in this State.” Id. at 3. She

also appears to describe an undated and unelaborated incident where she went to a certain

unspecified location to “relax or entertain” herself but was removed by security. See id. According

to Plaintiff, this experience made her feel “brutal humiliations, insults and discriminations” and

“tremendous emotional distress.” Id.

       The remainder of the typed portion of the Motion purports to reallege a cause of action for

discrimination in violation of Title VII. See id. at 4-6. While somewhat difficult to follow, Plaintiff

asserts that she applied for a position in customer service with Defendant three times between 2017

and 2019 but was not hired. She represents that on January 1, 2019, she spoke with human

resources about her application, but was humiliated, insulted, and spoken to in a loud voice in front

of other applicants and was told that she could work only in the back to wash dishes. See id. at 4-




                                                  3
                                                                  Case No. 19-cv-62204-BLOOM/Valle


5. Plaintiff argues that the human resource agent’s “body language entitle[s] Plaintiff to claim [her]

CIVIL RIGHTS[,]” id. at 5, and she posits that the encounter was discriminatory. Id.

        Plaintiff further alleges that a charge of discrimination was filed with the Equal

Employment Opportunity Commission alleging racial discrimination, and that a Notice of Right

to Sue Letter was issued on June 22, 2019.1 Id. at 5. She also asserts that “racial discrimination is

deeply embedded in the Seminole Hard Rock Casino.” Id. at 6. In fact, she contends that racial

slurs were “use[d] in body language” ways. Id. Plaintiff, accordingly, requests the Court to enter

judgment against Defendant even though the document is styled as a motion to reopen the case.

        With this background, the Court has carefully re-reviewed the record in this matter. Upon

review, the Court denies the Motion. The Motion is procedurally deficient and substantively

lacking. Regarding the procedural component, the Motion fails to show that it was served on

Defendant. For example, the handwritten portion does not provide in the Certificate of Service

area that the Motion was ever mailed or served on anyone let alone Defendant. See ECF No. [12]

at 2. Service of a written motion must be made on an opposing party. See Fed. R. Civ. P. 5(a)(1)(D);

S.D. Fla. L.R. 5.2(a). Further, Plaintiff was previously advised by the Court that “[a]ll papers filed

with the Clerk of Courts must also be served on the opposing counsel[.]” See ECF No. [7] at ¶ 3.

This alone constitutes a sufficient basis to deny the Motion.

        Regarding the substantive component, the Court finds that its previous rulings concerning

the Court’s lack of subject matter jurisdiction to adjudicate Plaintiff’s Title VII claim are equally

applicable in this setting. See ECF No. [10]. The Motion appears to reassert Plaintiff’s allegations




1
 Plaintiff represents that the Notice of Right to Sue letter was attached to the Motion as Exhibit A. However,
the document that she attaches is a one-page medical record dated September 29, 2019 listing medications
that Plaintiff is instructed to take and several medical providers that she is to consult. See Motion at 7.



                                                      4
                                                             Case No. 19-cv-62204-BLOOM/Valle


that Defendant engaged in racial and national origin employment discrimination against her. The

Court finds no basis to alter its earlier determination.

       Accordingly, it is ORDERD AND ADJUDGED that Plaintiff’s Motion to Reopen the

Case, ECF No. [12], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on January 31, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Jennifer M. Janiver
P.O. Box 290141
Fort Lauderdale, FL 33329
PRO SE




                                                   5
